DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Merely reciting and intended use for the permanent magnet machine does not impose any further limiting structural limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwert [US 2004/0195924] in view of Xiang [CN 202026170] and in further view of Jereb [US 3,810,056].
Claim 1, Kuwert discloses a permanent magnet for a permanent magnet machine [figure 1], comprising: a base body [30]; and at least one first fixing protrusion [one of 60, see annotated figure4 below] for fixing the base body [30] to a rotor [20/26’] of the permanent magnet machine; the at least one first fixing protrusion extending from the first side [interior sie against the rotor] of the base body; and at least one second fixing protrusion [another one of 60] extending from the first side, wherein the at least one second fixing protrusion is arranged adjacent to the at least one first fixing protrusion [see annotated figure 4]; wherein the first fixing protrusion extends from a first side [inside surface] of the base body, wherein the base body and the at least one first fixing protrusion are formed integrally as one-piece [paragraph 0100]; wherein the at least one first protrusion and the at least one second fixing protrusion are formed in a cross-sectional view in the form of a rhomboid [figure 4]. 

    PNG
    media_image1.png
    628
    533
    media_image1.png
    Greyscale

Kuwert fails to teach that the at least one first fixing protrusion is formed in a cross-sectional view in a form of a first L-shape and the at least one second fixing protrusion is formed in a cross-sectional view in a form of a second L-shape.
Xiang teaches a means of creating a multi part rotor wherein various interlocking shapes [figures 13-16] are used as mechanical interfaces between adjacent components [2/3], wherein specifically an L shaped mechanical interfaces [figure 15; paragraphs 0029 and 0047] is used.


    PNG
    media_image2.png
    180
    338
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the shape of the mechanical interface of Kuwert to be L shaped as taught by Xiang since it was known in the art that various mechanical interface shapes, including a L shape, could be used to interlock adjacent components [Xiang paragraphs 0029 and 0047; Figures 13-16].
Kuwert in view of Xiang fails to teach that the second L-shape that is different from the first L-shape; wherein the first fixing protrusion and the second fixing protrusion extend away from each other.
Jereb teaches interlocking components in a magnet assembly by using interlocking member [43], which are v-shaped with a first leg extending in a first angular direction and a second leg extending a in a second, different angular direction wherein the first leg [one of 43] and the second leg [the other one of 43] extend away from each other.

    PNG
    media_image3.png
    543
    490
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to alternate the direction of the first and second L shaped fixing protrusions of Kuwert in view of Xiang so that the protrusions point away from each other resulting in the short legs projecting away from each other as taught by Jereb in order to increase the directional stability of the mounted magnet since the alternatively oriented protrusions further limit the movement of the magnets attached to the rotors.
	 Claim 5, Kuwert, as modified, discloses the permanent magnet according to claim 1, wherein Kuwert discloses that the permanent magnet is uncoated [the permanent magnet is molded; paragraphs 0100 and 0101]. 
Claim 6, Kuwert, as modified, discloses the permanent magnet according to claim 1, wherein Kuwert discloses that the permanent magnet is unmachined and/or ungrinded [the permanent magnet is molded; paragraphs 0100 and 0101].
Claim 7, Kuwert discloses a permanent magnet machine [figure 1] comprising: a rotor [20/26’]; and the permanent magnet [30] according to Kuwert, as modified, as applied in claim 1. 
Claim 8, Kuwert, as modified, discloses the permanent magnet machine according to claim 7, wherein Kuwert discloses that the rotor comprises at least one groove [56]; wherein the at least one groove is formed such that a shape of the at least one groove corresponds to a shape of the at least one first fixing protrusion [60; figure 4]; and wherein the at least one first fixing protrusion is coupled to the groove [figure 4; paragraph 0100]. 
Claim 9, Kuwert, as modified, discloses the permanent magnet machine according to claim 7, Kuwert discloses that wherein the permanent magnet is fixed to the rotor such that the permanent magnet and the rotor are unmoveable with respect to each other [paragraph 0100; the permanent magnet is molded on top the rotor]. 
Claim 10, Kuwert, discloses a method for manufacturing a permanent magnet [30] for a permanent magnet machine [figure 1], comprising: forming a base body [30] having a first side [inner side]; at least one fixing protrusion [one of 60] extending from the first side of the base body, and at least one second protrusion [another one of 60; see annotated figure 4 above] extending from the first side in one common process step [paragraphs 0099-101, 30 and 60 are molded together] and forming at least one first fixing protrusion [on of 60] extending from the first side of the base body; and forming at least one second fixing protrusion [anther of 60] extending from the first side [inner side], wherein the at least one second fixing protrusion is arranged adjacent to and distanced from the at least one first fixing protrusion on the first side of the base body [see annotated figure 4]; wherein the base body and the at least one first fixing protrusion and the at least one second fixing protrusion are formed integrally as one-piece [paragraphs 0099-101, 30 and 60 are molded together]; wherein the manufacturing does not include placing a cover over the permanent magnet and welding the cover to a base plate of the permanent magnet [Kuwert discloses no cover nor welding].
Kuwert fails to teach that the at least one first fixing protrusion is formed in a cross-sectional view in a form of a first L-shape and the at least one second fixing protrusion is formed in a cross-sectional view in a form of a second L-shape.
Xiang teaches a means of creating a multi part rotor wherein various interlocking shapes [figures 13-16] are used as mechanical interfaces between adjacent components [2/3], wherein specifically an L shaped mechanical interfaces [figure 15; paragraphs 0029 and 0047] is used.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the shape of the mechanical interface of Kuwert to be L shaped as taught by Xiang since it was known in the art that various mechanical interface shapes, including a L shape, could be used to interlock adjacent components [Xiang paragraphs 0029 and 0047; Figures 13-16].
Kuwert in view of Xiang fails to teach that the second L-shape that is different from the first L-shape, wherein the first fixing protrusion and the second fixing protrusion extend away from each other.
Jereb teaches interlocking components in a magnet assembly by using interlocking member [43], which are v-shaped with a first leg extending in a first angular direction and a second leg extending a in a second, different angular direction wherein the first leg [one of 43] and the second leg [the other one of 43] extend away from each other.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to alternate the direction of the first and second L shaped fixing protrusions of Kuwert in view of Xiang so that the protrusions point away from each other resulting in the short legs projecting away from each other as taught by Jereb in order to increase the directional stability of the mounted magnet since the alternatively oriented protrusions further limit the movement of the magnets attached to the rotor.
Claim 11, Kuwert, as modified, discloses the method according to claim 10, wherein the permanent magnet is a machine powered wind generator.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
 Claim 12, Kuwert, as modified, discloses the method according to claim 10, wherein Kuwert discloses that the permanent magnet is formed uncoated [the permanent magnet is molded; paragraphs 0100 and 0101].
Claim 13, Kuwert, as modified, discloses the method according to claim 10, wherein Kuwert discloses that the permanent magnet is formed unmachined and/or ungrinded [the permanent magnet is molded; paragraphs 0100 and 0101].
Claim 14, Kuwert, as modified, discloses a method for manufacturing the permanent magnet machine, comprising: providing a permanent magnet [30] for a permanent magnet machine [figure 1] according to claim 1; providing a rotor [20/26’]; and inserting the permanent magnet [30] into the rotor [the permanent magnet is molded; paragraphs 0100 and 0101].
Claim 16, Kuwert, as modified, discloses the permanent magnet according to claim 1, wherein the Xiang teaches that L-shape of the at least one first fixing protrusion comprises a first short leg and a first long leg [see annotated figure 15 below], second L-shape of the at least one second fixing protrusion comprises a second short leg and a second long leg [as the L-shape is the same as the first L-shaped protrusion] and the first short leg of the first L-shape extends in an opposing direction to the second short leg of the second L-shape  [as shown by Jereb figure 1, the adjacent projections extend opposite to one another]. 
Claim 17, Kuwert, as modified, discloses the permanent magnet according to claim 10, wherein the Xiang teaches that L-shape of the at least one first fixing protrusion comprises a first short leg and a first long leg [see annotated figure 15 below], second L-shape of the at least one second fixing protrusion comprises a second short leg and a second long leg [as the L-shape is the same as the first L-shaped protrusion] and the first short leg of the first L-shape extends in an opposing direction to the second short leg of the second L-shape  [as shown by Jereb figure 1 the adjacent projections extend opposite to one another].
Claim 18, Kuwert, as modified, discloses the permanent magnet according to claim 1, wherein Jereb teaches that at least one fixing protrusion [first leg of 43] that is next to the at least one second fixing protrusion [second leg of 43] is not identical in shape to the at least one second fixing protrusion [figure 1, when combined with the L-shape of Xiang this would result on the short legs projecting away from each other].
Claim 19, Kuwert, as modified, discloses the permanent magnet according to claim 10, wherein Jereb teaches that at least one fixing protrusion [first leg of 43] that is next to the at least one second fixing protrusion [second leg of 43] is not identical in shape to the at least one second fixing protrusion [figure 1, when combined with the L-shape of Xiang this would result on the short legs projecting away from each other].
Claim 21, Kuwert as modified discloses the permanent magnet according to claim 1, wherein the at least one second fixing protrusion is arranged a distance away from the at least one first fixing protrusion on the first side of the base body [see annotated figure 4 above, the first and second fixing protrusions are arranged a distance apart].

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwert [US 2004/0195924] Figure 15 in view of Xiang [CN 202026170] and in further view of Jereb [US 3,810,056].
Claim 20, Kuwert discloses a permanent magnet machine comprising: a rotor [20] comprising a plurality of rotor segments [RS, see annotated figure 15 below], each rotor segment comprising grooves [RSG, see annotated figure 15 below]; a plurality of discrete permanent magnets [30a, 30b, 30c and 30d], each permanent magnet being fixed to a rotor segment of the plurality of rotor segments [annotated figure 15 below wherein the plurality of permanent magnets [30a, 30b, 30c and 30d ] include: a base body, a first fixing protrusion for fixing the base body to the rotor segments, first fixing protrusion extending from a first side of the base body, a second fixing protrusion extending from the first side of the base body, wherein the second fixing protrusion is arranged adjacent to and a distance away from the first fixing protrusion on the first side of the base body [annotated figure 15 below]; wherein the base body, the first fixing protrusion, and the second fixing protrusion are formed integrally as one-piece [figure 15]; wherein the plurality of permanent magnets [30a, 30b, 30c and 30d] are fixed to the plurality of rotor segments by a press fit between first fixing protrusion and the second fixing protrusion and the grooves, such that the plurality of permanent magnets and the plurality of rotor segments are unmoveable with respect to each other; wherein the grooves are formed such that a shape of the grooves corresponds to a shape of the first fixing protrusion and the second fixing protrusion [figure 15].  The Examiner notes that the limitation of “the plurality of permanent magnets are fixed to the plurality of rotor segments by a press fit between first fixing protrusion and the second fixing protrusion and the grooves” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.	

    PNG
    media_image4.png
    893
    700
    media_image4.png
    Greyscale

Kuwert fails to teach that the first fixing protrusion is formed in a cross-sectional view in a form of a first L-shape and the at least one second fixing protrusion is formed in a cross-sectional view in a form of a second L-shape.
Xiang teaches a means of creating a multi part rotor wherein various interlocking shapes [figures 13-16] are used as mechanical interfaces between adjacent components [2/3], wherein specifically an L shaped mechanical interfaces [figure 15; paragraphs 0029 and 0047] is used.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the shape of the mechanical interface of Kuwert to be L shaped as taught by Xiang since it was known in the art that various mechanical interface shapes, including a L shape, could be used to interlock adjacent components [Xiang paragraphs 0029 and 0047; Figures 13-16].
Kuwert in view of Xiang fails to teach that the second L-shape that is different from the first L-shape; wherein the first fixing protrusion and the second fixing protrusion extend away from each other.
Jereb teaches interlocking components in a magnet assembly by using interlocking member [43], which are v-shaped with a first leg extending in a first angular direction and a second leg extending a in a second, different angular direction wherein the first leg [one of 43] and the second leg [the other one of 43] extend away from each other.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to alternate the direction of the first and second L shaped fixing protrusions of Kuwert in view of Xiang so that the protrusions point away from each other resulting in the short legs projecting away from each other as taught by Jereb in order to increase the directional stability of the mounted magnet since the alternatively oriented protrusions further limit the movement of the magnets attached to the rotors.

Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dajaku [US 2019/0165625] in view of Xiang [CN 202026170] and in further view of Jereb [US 3,810,056].
Claim 1, Dajaku figure 4 discloses a permanent magnet [5] for a permanent magnet machine [1, figure 1], comprising: a base body [see annotated figure 4]; and at least one first fixing protrusion [see annotated figure 4 below] for fixing the base body to a rotor [3] of the permanent magnet machine [1]; the at least one first fixing protrusion extending from a first side [interior side against the rotor 3; see annotated figure 4] of the base body; and at least one second fixing protrusion [see annotated figure 4 below] extending from the first side, wherein the at least one second fixing protrusion is arranged adjacent to the at least one first fixing protrusion [see annotated figure 4]; wherein the first fixing protrusion extends from a first side [inside surface against the rotor, see annotated figure 4 below] of the base body, wherein the base body and the at least one first fixing protrusion are formed integrally as one-piece [figure 4]; wherein the at least one first protrusion and the at least one second fixing protrusion are formed in a cross-sectional view in the form of a rhomboid [figure 4]. 
Dajaku fails to teach that the at least one first fixing protrusion is formed in a cross-sectional view in a form of a first L-shape and the at least one second fixing protrusion is formed in a cross-sectional view in a form of a second L-shape.


    PNG
    media_image5.png
    784
    700
    media_image5.png
    Greyscale

Xiang teaches a means of creating a multi part rotor wherein various interlocking shapes [figures 13-16] are used as mechanical interfaces between adjacent components [2/3], wherein specifically an L shaped mechanical interfaces [figure 15; paragraphs 0029 and 0047] is used.


    PNG
    media_image2.png
    180
    338
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the shape of the mechanical interface of Dajaku to be L shaped as taught by Xiang since it was known in the art that various mechanical interface shapes, including a L shape, could be used to interlock adjacent components [Xiang paragraphs 0029 and 0047; Figures 13-16].
Dajaku in view of Xiang fails to teach that the second L-shape that is different from the first L-shape; wherein the first fixing protrusion and the second fixing protrusion extend away from each other.
Jereb teaches interlocking components in a magnet assembly by using interlocking member [43], which are v-shaped with a first leg extending in a first angular direction and a second leg extending a in a second, different angular direction wherein the first leg [one of 43] and the second leg [the other one of 43] extend away from each other.

    PNG
    media_image3.png
    543
    490
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to alternate the direction of the first and second L shaped fixing protrusions of Dajaku in view of Xiang so that the protrusions point away from each other resulting in the short legs projecting away from each other as taught by Jereb in order to increase the directional stability of the mounted magnet since the alternatively oriented protrusions further limit the movement of the magnets attached to the rotors.
Claim 22, Dajaku as modified discloses the permanent magnet according to claim 1, wherein Dajaku discloses that the at least one first fixing protrusion and the at least one second protrusion are arranged in a same plane along a flat bottom surface of the base body [see annotated figure 4].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwert [US 2004/0195924] in view of Xiang [CN 202026170] and Jereb [US 3,810,056], as applied to claim 14 above, and further in view of Kingrey et al. [US 2012/0139381].
Claim 15, Kuwert, as modified, discloses the method according to claim 14, with the exception of further comprising after inserting the permanent magnet into the rotor, providing an extra layer of coating or spray coating to both, the rotor and the permanent magnet. 
Kingrey et al. teaches a permanent magnet rotor wherein the rotatable assembly is then sent through a coating process to prevent movement of magnets within the permanent magnet openings and to minimize corrosion of the rotor core, the end laminations, and/or the permanent magnets [paragraph 0034].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an extra layer of coating or spray coating to both, the rotor and the permanent magnet during the method of Kuwert as taught by Kingrey et al. in order to minimize corrosion of the rotor core, the end laminations, and/or the permanent magnets [Kingrey et al. paragraph 0034].

Response to Arguments
Applicant's arguments filed 06/06/2022 with regards to claims 1-19 have been fully considered but they are not persuasive. 
Regarding claim 1 Applicant contends that Jereb fails to teach that “the V-shaped protrusion having two parts that appear to extend away from each other are not distanced away from each other”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first fixing protrusion and the second fixing protrusion are distanced away from each other) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim language merely requires that “wherein the at least one second fixing protrusion is arranged adjacent to the at least one first fixing protrusion on the first side of the base body;”.  Additionally, Jereb is not relied upon to teach the spacing between the first and second fixing protrusions, that is taught by the primary reference Kuwert, see annotated figure above, Jereb teach interlocking components in a magnet assembly which are v-shaped with a first leg extending in a first angular direction and a second leg extending a in a second, different angular direction, wherein the first leg [one of 43] and the second leg [the other one of 43] extend away from each other.
Regarding claim 10, Applicant contends that “the combination of cited references does not teach two differently L-shaped fixing protrusions distanced from each other and extending away from each other, as recited in amended claim 10”.
In response, similar to claim 1, Kuwert discloses the claimed distance between the first and and second fixing protrusions, see annotated figure 4 above which discloses that the first fixing protrusion and the second fixing protrusion ad adjacent and distanced from each other. 
Regarding claim 11, the recitation of the permanent magnet machine as a wind power generator is reciting an intended use for the permanent magnet machine which contains all the same parts and does note impart a structural difference for the permanent magnet machine It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 20, Kuwert figure 15 discloses a rotor with a plurality of discrete magnets 30a, 30b, 30c, and 30d with fixing protrusions as claimed, see rejection above for complete details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837